
	
		II
		112th CONGRESS
		1st Session
		S. 593
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mr. Schumer (for
			 himself, Mr. Burr,
			 Ms. Stabenow, Mr. Isakson, Mr.
			 Levin, Mr. Chambliss,
			 Mr. Begich, Ms.
			 Murkowski, Mrs. Gillibrand,
			 Mr. Inouye, Mrs. Hagan, and Ms.
			 Snowe) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  tax rate for excise tax on investment income of private
		  foundations.
	
	
		1.Modification of the tax rate
			 for the excise tax on investment income of private foundations
			(a)In
			 generalSubsection (a) of section 4940 of the Internal Revenue
			 Code of 1986 is amended by striking 2 percent and inserting
			 1.39 percent.
			(b)Elimination of
			 reduced tax where foundation meets certain distribution
			 requirementsSection 4940 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (e).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
